Order, Supreme Court, New York County, entered on March 4, 1976, denying defendants’ motions for summary judgment, unanimously modified, on the law, to the extent of granting summary judgment to defendants dismissing the first cause of action in the complaint, without prejudice to any application plaintiff may wish to make at Special Term for leave to replead, and, as so modified, the order is affirmed, without costs and without disbursements. The first cause of action charges defendants with inducing breach of an agreement between plaintiff and St. Louis Shippers Association, Inc. The agreement between plaintiff and St. Louis was oral and terminable at will, on 30 days’ notice. St. Louis terminated the agreement in accordance with its terms. Such termination did not constitute a breach by St. Louis and an action cannot be maintained against these defendants for inducing a breach thereof. "Since the contracts were terminable at will, the discontinuance of the plaintiff’s services, however induced, *832could not constitute a breach of contract’-. (Terry v Dairymen’s League Coop. Assn., 2 AD2d 494, 497.) The allegations contained in the first cause of action, as supplemented by plaintiff’s conclusory affidavits submitted at Special Term, fail to sufficiently allege a cause of action on any other theory than that originally attempted. Concur—Murphy, J. P., Birns, Capozzoli, Nunez and Lynch, JJ.